On rehearing our attention has been called to the fact that in the second sentence of the third paragraph of our opinion filed herein on July 26, 1940, we made an error in describing the trailer involved in this case.
In that sentence we said: "The compartment opened on a narrow platform which extended over the left rear dual wheels of the truck," etc. We find that there was no platform outside of the door of the compartment; therefore, the words, "opened on a narrow platform which" should be deleted. This will leave the sentence reading "The compartment extended over the rear left dual wheels of the truck," etc.
This correction is made and, as so corrected, the original opinion and judgment filed herein on July 26, 1940, is reinstated and adhered to. *Page 488 
TERRELL, C. J., WHITFIELD, BROWN, BUFORD and THOMAS, J. J., concur.
Justice CHAPMAN not participating as authorized by Section 4687 Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.